     Case 2:20-cv-00480-KJD-EJY Document 25 Filed 09/21/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   ADRIAN SANTOS,                                            Case No. 2:20-cv-00480-KJD-EJY
 5                 Plaintiff,
                                                                             ORDER
 6          v.
 7   HBR MANAGEMENT, INC. d/b/a and a/k/a
     THE ORIGINAL ROOFING COMPANY;
 8   DOES I through X; and ROE
     CORPORATIONS, LLC, COMPANIES
 9   AND/OR PARTNERSHIPS XI through XX,
     inclusive,
10
                   Defendants.
11

12          Before the Court is Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 20)
13   to which no response was filed.
14          Plaintiff’s Motion establishes that, pursuant to Fed. R. Civ. P. 15, there is no dilatory motive,
15   bad faith, undue delay, or prejudice to Defendant that attaches to the Court granting Plaintiff’s
16   Motion.
17          Accordingly, and in the absence of any opposition to Plaintiff’s Motion for Leave to File
18   Amended Complaint, IT IS HEREBY ORDERED that Plaintiff’s Motion (ECF No. 20) is
19   GRANTED.
20          IT IS FURTHER ORDERED that the Clerk of Court shall separate and electronically file
21   Plaintiff’s First Amended Complaint attached to ECF No. 20.
22          IT IS FURTHER ODERED that Defendants shall have ten (10) days following the date of
23   this Order to respond to Plaintiff’s First Amended Complaint.
24          Dated this 21st day of September 2020
25

26

27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      1
